DISSENTING- OPINION.
VALLIANT, C. J.
I concur in all that my learned Brother Woodson has said concerning the character of the indemnity contract in question. In my opinion it is illegal because it is contrary to public policy and because humanity cries out against it. You cannot liken this to a contract of reinsurance against *423a fire loss, because you cannot measure tbe master’s duty to take care for the life of his servant by the same rule of conduct that you measure his right to take care of his property; you cannot measure life against money value.
As to the alleged settlement, I have only this to say. As long as there is a question as to liability, or as to the amount, the condition itself affords a consideration for an agreement of compromise or accord and satisfaction, but when both the liability and the amount are settled beyond controversy by a final judgment, there is no room for compromise or for accord and satisfaction; in such case the payment of a less sum than the judgment is a part payment only even though a receipt in full be given.
SEPARATE MAJORITY OPINION.
LAMM, J.
This case was assigned to Division
One and there briefed, argued and submitted. Written by our Brother Woodson, it came into Banc on the dissent of Valia ant, J. — a dissent to paragraph four, hence to the result. Graves and Lamm, JJ., concurred in paragraph four, hence in the result, but dissented (on some points wholly and on others partially) to all other paragraphs. In Bane, the case being rebriefed and reargued, a majority of the brethren concur in paragraph four (relating to settlement and discharge of liability) and in the result only. This necessarily includes concurrence in the result, nisi, and affirms the judgment.
Because of such concurrence in the result and in the paragraph relating to settlement, it has been deemed proper that the opinion of our Brother Wood-son should appear as the principal opinion in the ease, and that the judgment of the majority of the court, modifying and disallowing the conclusions of fact and *424law reached by him in other paragraphs, should appear separately and be appended.
To that end we rule as follows:
I. That maintenance is a doctrine of the law in this State-is a proposition questioned by neither party to this suit and presents no new or open question. We have no bone to pick with it, we take no issue with the views of our brother on the abstract doctrine of maintenance, put with animation and eloquence, nor say we aught against the eases marshaled and arrayed in support of the general doctrine of maintenance. But, observe, that doctrine, as announced anciently, goes now with a grain of salt; for it must be understood that the rigors of the rules of the very old common law in that regard have been tempered and mellowed in modern times. The modern doctrine takes out of the rule .against maintenance those who interfere in litigation in which they have, or honestly believe they have, an interest. Says Chief Baron, Lord Abinger, in Findon v. Parker, 11 Mees, and W. l. c. 678: “Surely the old cases are now exploded. The sole question is, have the parties an interest, or do they believe they have an interest, in the action?” And Gurnet, Baron, in agreeing that maintenance was not in the Findon case, put his concurrence on the proposition that in the agreement the parties “have reasonable ground of belief that they have all one common interest.”
Judge Story (Story’s Eq. Jur. [13 Ed.], sec. 1048a) puts the matter this way: “But the doctrine of the common law as to champerty and maintenance is to be understood with proper limitations and qualifications, and cannot be applied to a person having an interest or believing that he has an interest in the subject in dispute and bona fide acting in the suit; for he may lawfully assist in the defense or maintenance of that suit.”
*425Somerville, J., in Gilman v. Jones, 87 Ala. 691, going deeply into the manifest reasons for tempering the harsh rules of the very old common law, sums up by saying*: “It is not surprising, therefore, that the law on this subject has gradually undergone a great change, which is recognized universally by jurists, judges and law-writers everywhere. This change has been called for by the new conditions of modern society, considered in its varied relations,, commercial, political, and sociological. . . . There is much reason, it thus seems, for the relaxation of the old doctrines pertaining to the subject, so that they may he adapted to the new order of things in the present highly progressive and commercial age. Necessity and justice* have, accordingly, forced the establishment of recognized exceptions to the doctrine of these offenses. Among these may he enumerated the following instances: Relationship by blood or marriage will often now justify' parties in giving each other assistance in law suits; and the relation of attorney and client; or the extension of charitable aid to the poor and oppressed litigant; and especially is an interference in a law suit excusable, when it is by one who has, or honestly believes he has, a valuable interest in its prosecution.”
When apprehended (through circumspect reading) there will be found nothing contrary to the foregoing principles in the opinion of The Right Honorable John Duke, Lord Coleridge, Lord Chief Justice of England, in the justly celebrated case of Bradlaugh v. Newdegate, L. R. 11 Q. B. Div. 1. That case was decided in our own day. It attracted more than passing attention at the time (1883) among English speaking people in America. Not merely because Lord Coleridge had been, shortly before, the guest of this nation and charmed us all with his wit, geniality and solid parts, not merely because the. opinion was an uncommonly comprehensive, erudite and racy resume *426of the law of maintenance, but, chiefly, because of the religious features in the case — Bradlaugh being an atheist and insisting on sitting in Parliament without taking the prescribed parliamentary oath. [See, also, authorities collated by counsel for respondent and cited in their briefs.]
The widening drift of the best modern thought and public policy, as bodied forth in modern legislation, in regard to' some phases of maintenance, may be seen in such statutes as the Attorney’s Lien Act, Laws 1901, p. 46.
Speaking generally, then, it is safely within correct bounds to say that any interest asserted in good faith, whether contingent, vested, near or remote, in pending litigation, relieves a party from a charge of intermeddling officiously (i. e., “maintenance”) in a law suit, and makes the doctrine inapplicable. Otherwise a landlord, not a party, could not interfere to protect the possession of his tenant menaced by a suit, neither could a guarantor, warrantor or indorser, though contingently liable, assist in litigation.
In the case at bar it could not well be gravely contended that, if the indemnity policy were valid, it did not result in giving the defendant such an interest in the suit between Breeden and the Milling Company as would justify its aid in the defense. This is so because its own ultimate liability hinged on the outcome ■ in that suit. But, contra, if its indemnity policy be in contravention of good morals or sound public policy or violative of principles of law, settled and universally recognized — what then? On that view of the matter, the policy would be void. If void, defendant was not liable to pay the indemnity in any event. If not liable to pay, it had no interest in the suit, ergo, its interference is clothed with no protection by the law. Barring good faith, it stands naked*427ly as an officious intermeddler and liable to an action.
Is tbe policy void? That is tbe main question. To its answer we pass.
II. The question is far from new. As presently seen, policies of the character criticised by our brother have been held valid by this court and (it is believed) by every appellate court holding their validity in judgment, and there are many of them. And the principles underlying these policies have been uniformly held sound. ■ The form of insurance involved is not new or experimental, but has been recognized as legitimate and wholesome in all courts and in every civilized country. The validity of such policies, when denied, and the soundness of the principles sustaining them, were not adjudged as of course, but on full argument by great lawyers in great courts. Surely we should not slavishly follow precedents, revolting to right reason, however long the line of them or whatever glamor be about the names of those deciding them. Surely it is good doctrine that a court of justice should fearlessly hew to the line of the law, though in doing so such hewing distresses and unsettles the business affairs of the people. But should such business affairs be distressed and unsettled unless reason revolts at maintaining the status quo? Arid speaking of a court’s hewing to a line, without fear and without favor, are not those brave words audacious, and would not one be a bold and bad axman in hewing to the line, %mless prime care be taken to first chalk down the right line to hew to? So, is it altogether philosophical to disregard precedents? Is the venerable doctrine of stare decisis to be quite whistled down the wind in the case? Is not certainty of the very essence of good law? If many wise and good judges at different.times in widely separated jurisdictions, each of them with open minds seeking for truth *428and justice on independent lines, each looking at the subject-matter from all sides, all finally with one accord agree on a given proposition, does that proposition not partake of the nature of a maxim, that is, a proposition no longer to be questioned and about which reagitation, discourse and argumentation come to an end? Is there not a strong presumption, to be indulged by a seeker after truth, that a conclusion is right which has been arrived at by the trained minds of many just men in possession of all the facts and in full light of all possible reasoning (pro as well as con), and unreservedly acquiesced in after re-examination? The right answers to these questions seem apparent ; and those questions lead up to others, viz.: Is the doctrine of our brother’s opinion sustained hy any decided case (controlling or persuasive)? And may not our dissent rest, somewhat, in th$ first instance, on the fact that if it he allowed as sound doctrine it overturns our own and runs counter to all the case-learning on the subject?
The validity of insurance, like this, taken to indemnify a carrier or employer of men against the lapses, slips, inadvertances, misadventures and negligences incident to their business, has been ruled by this court in Railroad v. Southern Railway News Co., 151. Mo. 373; again, the principle was ruled in Railroad v. Ordelheide, 172 Mo. 436. In those cases the validity of such agreements was assailed as against' public policy, precisely as here. The doctrine, on the strength of which Railroad v. Southern News Company was ruled, is announced by the Supreme Court of the United States in Phoenix Ins. Co. v. Erie & Western Trans. Co., 117 U. S. 312 — Mr. Justice Bradley alone dissenting. The reasoning employed and conclusions reached in that case were re-examined by the Supreme Court of the United States in California Ins. Co. v. Union Compress Co., 133 U. S. 387, and sustained unanimously. The same principle was *429announced subsequently in Hartford Fire Ins. Co. v. Railroad, 175 U. S. 91, and was involved in Wager v. Providence Ins. Co., 150 U. S. 99. Tbe matter was ruled tbe same way in tbe American Casualty Company’s Case, 82 Md. l. c. 574, et seq.; tbe same way in Trenton Passenger R. R. Co. v. Guarantors’ Liability Indemnity Co., 60 N. J. L. 246; the same Way in Railroad v. Mercantile Tr. & Dep. Co., 34 Atl. l. c. 785, et seq. (another Maryland case); and (inferentially) in Pinley v. H. S. Casualty Co., 113 Tenn. 592; in Sanders v. Frankfort Marine, Accident and Plate Glass Ins. Co., 72 N. H. 485, and in Connolly v. Bolster, 187 Mass. 266.
Excerpts from some of these cases appear in the opinion of our brother, and we will not swell this opinion by repetition. In a nutshell, the established doctrine may be thus summed up: (1) Such insurance does not lessen the employer’s liability or responsibility, but increases his means of-meeting both; (2) all insurance at bottom is mere indemnity and (having regard to negligence) the principles of law sustaining any other form of insurance, sustain the character of insurance involved here; (3) indemnity insurance, relieving against" negligence, is but insurance against “usual perils;” (4) tbe settled principle that an employer of men or common carrier cannot contract with employees, passengers or shippers against his own negligence is in no way impinged upon by the indemnity contract of an insurer providing insurance against one’s own negligence or that of a vice-principal or one’s servants; (5) that despite such indemnity contract, the liability of the master to the servant, and the carrier to the passenger or shipper, for negligence, is neither indirectly or by implication impugned, impaired, abridged or whittled away, but remains in full flower and vigor precisely as it was before the insurance; (6) that the existence of an indemnity fund does not directly or necessarily cause the master *430or carrier to relax his care and diligence to prevent injury to servants, passengers or shippers; (7) that, at best, the indemnity is only limited and partial; (8) that the indemnity contract does not call for any relaxation of the vigilance of the employer or carrier, but (contra) contemplates constant vigilance by each of them; (9) that the employee, shipper, or passenger, instead of less security, has the added security of the vigilance, experience and self-interest of the. insurance company itself to prevent the use of negligent methods, negligently constructed or operated machines and appliances or other negligent exposure to injury; (10) that the diffusion of losses arising from indemk nity insurance against negligence in transportation, mining and manufacturing, etc., promotes business, tends to make it stable and thereby increases the demand for labor and tends to improve wages; (11) that there is no unvarying rule, of which judicial notice ■ will be taken, that an indemnity against losses by negligence will, in and of itself, induce a master or carrier to omit the highest degree of care, and that (absent such rule) it does not logically follow that an indemnity contract is directly or incidentally repugnant to public policy; and finally, (12) that the clause in the policy of insurance permitting the insurer to have charge of a case in court and forbidding a settlement at the initiative of the insured, relates only to the liability of the insurance company to the insured, and in no way forbids a settlement with the injured party, if the insured desires to take such course independently of his contract.
Obviously, we could stop at this point by ruling the policy in question a valid contract, and that the interference of defendant in the litigation between Breeden and the Milling Company was not maintenance as that term is used in the law. But there is another view of the case taken by our brother, deserving comment and determination.
*431III. As we grasp the evolution of his argument, it concedes the validity of ordinary fire, marine and life Insurance.. It proceeds on the notion that fire and marine insurance involve only property, the property of the insured held by him as owner or in trust. On this notion, such insurance is sought to be distinguished from indemnity for losses arising from negligence to third parties, because the lives and limbs of such third persons are involved and the welfare of society is thereby put at stake. Hence, so the argument runs, the temptation and invitation -to negligence (because of the indemnity) stand on a different foot. Hence, also,, while other forms of insurance are valid, the form in question is invalid as against public policy. But we agree with every court considering the matter that such distinction is without substance, and we are of opinion that if the doctrine announced is to be allowed and applied as a principle of law, it will sap and overthrow the foundations on which all insurance is built, whether life, fire, accident, health or marine.. This because, if we follow the subject-matter of insurance to its very tap-root, it will be found that negligence in some form is bound up with or collaterally related to every form of it and that the interests of “third persons” is involved in it all. Therefore, if indemnity may not go in one form of insurance, for that it encourages negligence, it ought not to go in another, under the trite maxim that like reason makes like law.
To illustrate: Take a contract of bottomry. The master’s ship and cargo are insured by the payment of a large interest on a loan which the ship and cargo are hypothecated to secure. If the ship be cast away, or the event happens on which the risk hinges, the loan is not to be repaid and the master stands to lose little or nil. .As the argument runs, as I see it, a master (so secured) through self-interest will be inclined to put an unworthy vessel to sea, or negligently *432sail her. He cares not (so runs the argument) whether she sinks or swims. When she goes down, what become of the sailors and passengers? Their flesh goes to the fishes and their bones whiten the bottom of the sea. Is bottomry, therefore, a void contract?
Take a fire insurance policy — say, on a theatre. The owner, being indemnified, is secure. Therefore (so runs the argument) he will neglect precaution against fire. Observe, such precaution costs money, it pays him to skimp and save. Now, when a fire occurs and many human beings are consumed as in a firey furnace, heated seven times hot, are not third parties involved? Did not the owner’s negligence lead up to the injury or death of many people? And, on the theory advanced, is not the contract of fire insurance voidf The same result may be reached by that line of argument in accident, health and life insurance.
The basic theory of our brother’s opinion seems grounded on a notion quite foreign to the law, to-wit, that self-interest, set on foot by the indemnity, will inevitably goad or seduce the master into a fixed attitude of cruelty, oppression or neglect to the servant. The law does not tolerate that doctrine or view the employer of men with such cold and suspicious eye; and in these times of unrest when there is a set attempt (long persisted in elsewhere) to split mankind, whether or no, into warring classes, natural enemies all, based on the bitter and perverted notion that men are bound to be enemies wherever and whenever one employs and the other serves, this court, as I read its judgments, has set its face like flint against that pestiferous heresy a’s unknown to the law of the land, ruinous to the social compact in a nation of free people, unsound in philosophy'and false in fact. We but play with fire when we directly or indirectly countenance it. We cannot agree that A loses or weakens his humane instincts towards B when he hires B to labor, or when *433he takes out a policy of insurance partially indemnifying himself against loss by reason of imperfect machinery, inadvertent lapses, lack of due care, forgetfulness, or other form of unintentional wrong. Labor is honorable. It accords with divine law. .It accords with natural law. There is mischief in idleness. Respect for the life, limb and happiness of the laborer is implanted in man and reigns among the natural equities of the human breast. That there may be now and then those who violate these equities does not militate against the rule itself.
A predisposition to fraud, neglect or any form of wrong is never presumed by the law. It must be established by proof. In dispensing justice through the courts, where one of two open theories must be taken, and the other left, the one ignoble and the other noble, the law takes the nobler one of the two where the facts warrant either. To say that partial indemnity is bound to produce neglect, and that because the master cannot contract against his own neglect, therefore he cannot contract for indemnity, is unsound argument because the premise is fanciful and unsound.
IV. Speaking of public policy, the student of history speedily learns that to-day it is one thing and to-morrow another. Speaking of it judicially, it has the same weather-vane peculiarity,.as the prying mind-will discover. As pointed out in the cases cited from Maryland and New Jersey (The American Casualty Co. Case, 82 Md., supra; the Trenton Passenger Railroad Co. Case, 60 N. J. L., supra, and in the Boston, Etc., Co. Case, 34 Atl., supra), public policy in relation to trades, manufacturing, the duty and liability of carriers and employers, has constantly varied to keep pace with the growth and development of such occupations and businesses. I myself, in the fervor *434of interpretation, once (by way of metaphor) characterized public policy as the “hand-maiden of sound judicial exposition.” [Hale v. Stimson, 198 Mo. l. c. 165.] And a very shrewd old English judge (Burrough, J., in Richardson v. Mellish, 2 Bing. Com. Pl. l. c. 252), long since characterized it as an “unruly horse” likely to lead one from the sound law and “never argued at all but when other points fail.” My Brother Gantt brought these two metaphors on the carpet in State ex rel. v. Dirckx, 211 Mo. l. c. 579, seated them there, vis a vis, and left them to confront each other for all time.
As showing how public policy veers from day to day in the development of the law relating to trades, etc., a quaint incident, illustrating the point, was dug up from the dust of the past by Magie, C. J., in the Trenton Passenger Railroad Co. Case, 60 N. J. L., supra, told on no less authority than that of Lord St. Leonards. Speaking of a case from the Year-Books, Lord St. Leonards says: “It was on an obligation with a condition that if a man did not exercise his craft of a dyer within a certain town — that is, where he carried on his business — for six months, then the obligation was to be void, and it was averred that he had used his art there within the time limited; upon which Mr. Justice Hurl, being uncommonly angry at such a violation of all law, said, according to the book: ‘Per Dieu, if he were here, to prison he should go until he made fine to the king, because he had dared to restrain the liberty of a subject.’ Angry as the learned judge was at that infraction of the law, what has been the result of that very rule without any statute intervening? That the common law, as it is called, has adapted itself upon grounds of public policy to a totally different and limited rule that would guide us at this day, and the condition which was then so strongly denounced is just as good a condition now as any that was ever inserted in a contract, be*435cause a partial restraint created in that way with a particular object is now perfectly legal.”
If Uncle Toby’s oath was blotted out by the recording angel (which stands asserted by one author), per adventure the same kindly Spirit blotted out that of Mr. Justice Hull. Be that as it may, in the eases referred to, the changes in public policy on phases of the law relating to the occupations and business in hand is shown to clearly justify the conclusion that indemnity insurance is not invalidated by reason of modern public policy.
The premises all considered, the reasoning of our brother on points really in judgment in all paragraphs, except paragraph four (relating to accord and satisfaction) is disapproved. His conclusions of fact are disallowed. The policy in question is held valid, and, as held by him in paragraph four, there is present an additional reason why the judgment below was right, to-wit, that all claims against defendant, unsound as they were, were discharged by the settlement. We so hold.
Let the judgment be affirmed.
Gantt, Burgess, Fox and Graves, JJ., concur with me in these views.